Citation Nr: 0402601	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 and 
November 1952.  The veteran's DD 214 indicates that he was 
awarded the Purple Heart and Combat Infantry Badge, and that 
he was wounded as a result of action with enemy forces in 
North Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
residuals of a right ankle injury.

The veteran and his spouse testified before RO personnel in 
March 2003, and before the undersigned Veterans Law Judge at 
a video hearing in October 2003.  Transcripts of both 
hearings are associated with the claims folder.


FINDING OF FACT

The veteran has a current right ankle disability, diagnosed 
as arthritis and a heel spur, as the result of an injury 
during active duty.


CONCLUSION OF LAW

A right ankle disability, diagnosed as arthritis and a heel 
spur, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

The veteran served in Korea during the Korean War.  He 
received the Combat Infantryman Badge and Purple Heart Medal.  
These decorations demonstrate that he engaged in combat with 
the enemy during active service.  In the case of such 
veterans, VA will accept as satisfactory proof of service 
connection of any injury alleged to have been incurred in 
such service, satisfactory lay evidence of service 
incurrence, if consistent with the circumstances of such 
service, not withstanding that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b).  

The United States Court of Appeals for the Federal Circuit 
has explained the application of § 1154(b) as follows:

In recognition of the difficulty of 
collecting or preserving proof of 
service-connected aggravation in combat 
conditions, § 1154(b) allows veterans to 
establish a presumption of service-
connection by lay or other evidence in 
the absence of official records. This 
evidentiary mechanism involves a three 
step analysis. First, it must be 
determined whether the veteran has 
presented "satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease," 
the words of 38 U.S.C. § 1154(b). Next, 
it must be determined whether the 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." Id. If these two steps 
are met, the Secretary shall accept the 
evidence as "sufficient proof of service-
connection," id., regardless of the 
absence of official records. In the third 
and final step of the analysis, it is 
determined whether the government came 
forward with enough evidence to rebut the 
presumption with "clear and convincing 
evidence to the contrary."  
Maxson v. Gober, 230 F.3d 1330, 1332-3 (Fed. Cir. 2000). 

The Court has held that:

Section 1154(b) does not create a 
statutory presumption that a combat 
veteran's alleged disease or injury is 
service[ ]connected[;] . . . [it] does, 
however, considerably lighten the burden 
of a veteran who seeks benefits for an 
allegedly  service-connected disease or 
injury and who alleges that the disease 
or injury was incurred in, or aggravated 
by, combat service.  
Wade v. West, 11 Vet. App. 302 (1998) citing Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

At his October 2003 hearing, the veteran testified that he 
broke his right ankle in Korea while crossing a river.  He 
stated that he had to be pulled out of the water, and that 
the medics cut off his shoe, put him in a stretcher, carried 
him back to the jeep, and took him to the hospital.  He 
further testified that he was hospitalized for about four or 
five days and that his ankle was wrapped.  The veteran 
submitted a Western Union telegram dated on January 4, 1952, 
addressed to his parents.  It states that the veteran 
sustained an unspecified injury in action in Korea on 
December 23, 1951, and that he was returned to duty on 
December 27, 1951.  At his March 2002 hearing, the veteran 
stated that he was sent back to the front line, but after 
about three weeks, he was sent back to headquarters where he 
drove jeeps.  He further testified that his ankle was not re-
examined after the initial injury.

The veteran's testimony constitutes "satisfactory lay 
evidence" and is consistent with the circumstances of his 
combat service.  There is evidence against the claim.  This 
consists of the fact that he received no treatment for a 
right ankle disability for many years after service.  See 
Maxson.  However, the evidence is not clearly and 
convincingly against service incurrence, since the veteran's 
relatives have reported that the veteran evidenced a right 
ankle disability after returning from service.

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Collette and Wade suggest that 
the 1154(b) presumption pertains only to the element of in-
service incurrence.  However, in this case there is 
additional evidence in support of the other two elements 
needed for service connection.

The VA examiner who conducted the September 2001 examination, 
reported diagnoses of degenerative joint disease (or 
arthritis, see Bierman v. Brown, 6 Vet. App. 125, 126 
(1994)), of the right ankle and a right ankle spur.  These 
diagnoses were supported by X-ray findings.  Although the 
examiner did not explicitly report that these diagnoses were 
attributable to the in-service injury, the only history 
reported by the examiner consisted of the in-service injury.  
The veteran and his witnesses have also reported a continuity 
of right ankle symptomatology since the in-service injury.  
This testimony provides additional competent evidence of a 
link between the current right ankle disability and service.  
See 38 C.F.R. § 3.303(b).

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence is in at least equipoise, and 
therefore, warrants the grant of service connection for a 
right ankle disability, diagnosed as arthritis of the right 
ankle and a heel spur.





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right ankle disability, diagnosed as 
arthritis and a heel spur, is granted.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



